t c memo united_states tax_court estate of lloyd p cavett deceased lloyd peterson and kyle c brooks co-executors petitioners v commissioner of internal revenue respondent docket nos filed date r determined deficiencies in both estate_and_gift_taxes ps claim overpayments of estate_tax we must determine whether ps are estopped from denying that certain inter_vivos payments to decedent’s longtime companion were gifts assuming there is no estoppel the payments were gifts or payments for services a bequest to that companion is a deductible claim against the estate only one-half the value of decedent’s residence is includable in the gross_estate and certain bequests to masonic and fraternal organizations are deductible for estate_tax purposes held ps are not estopped from denying the gift character of the inter_vivos payments held further the inter_vivos payments were gifts held further the bequest is not a deductible claim against the estate -- - held further all of the value of the residence is includable in the gross_estate but no portion is includable as an adjusted taxable gift held further no deduction is allowed for the bequests to the masonic and fraternal organizations since petitioner has failed to prove the exclusive charitable purpose of those bequests kyle c brooks mark a denny richard d lameier and james h stethem for petitioners john eb budde and john a freeman for respondent memorandum findings_of_fact and opinion halpern judge respondent has determined deficiencies in both federal estate and gift_tax liabilities those deficiencies are a gross deficiency in estate_tax of dollar_figure and the following amounts of gift_taxes taxable calendar_year amount dollar_figure big_number big_number big_number respondent’s notice_of_deficiency provides for an additional state_death_tax_credit not exceeding dollar_figure for a net deficiency determined of dollar_figure we assume that this computation refers to the additional state death_tax that would accrue if we fully sustain respondent’s determination_of_a_deficiency in estate_tax liability apparently the computation presents no issue for our determination big_number petitioners have made two claims for refund of estate_taxes in the amounts of dollar_figure and dollar_figure the first and second claim_for_refund respectively certain adjustments relating to the estate_tax deficiency have been settled and are no longer of concern to us an issue common to these consolidated cases is whether certain payments by lloyd cavett decedent to rose bell bell were gifts in connection with that issue we must determine whether petitioners are collaterally estopped from denying that those payments were gifts additionally we must determine whether certain bequests to bell constitute deductible claims against the estate the first claim_for_refund petitioners are entitled to reduce the value of decedent's residence included in the gross_estate by percent as a result of respondent's inclusion of percent of that residence as an adjustable taxable gift the second claim_for_refund and petitioners are entitled to a dollar_figure deduction for donations to various masonic and fraternal organizations unless otherwise indicated all section references are to the internal_revenue_code in effect with respect to the estate_tax at the time of decedent’s death or with respect to the gift_taxes for the taxable_year during which the particular gifts q4e- were made all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference introduction at the time the petitions herein were filed petitioners lloyd peterson and kyle c brooks both resided in hamilton county ohio decedent died testate on date decedent's wills between date and date decedent executed six wills and six codicils by his will dated date the will decedent bequeathed the residue of his estate in trust for the support and care of his invalid adult daughter with respect to the funds to be placed in trust the will provided out of the net_income also a compensation shall be paid to rose a bell for such care attention and services as she may be able to render to my said daughter the will also contained a devise and specific bequests to bell including decedent’s residence with the provision that decedent’s daughter be allowed to live there until an alternative residence was made available to her his personal_property dollar_figure and three grave sites by the will decedent also - - made beguests of dollar_figure to each of bell’s children and dollar_figure to her grandson the will contained an in_terrorem clause providing that if any beneficiary should contest the will he or she should receive nothing in a codicil to the will executed on date decedent among other things made an additional bequest to bell of another dollar_figure decedent’s final will is dated date it together with a_trust agreement and codicil together the will disposed of decedent’s property petitioner kyle c brooks an attorney assisted decedent with estate_planning and drafted the will bell is a principal beneficiary under the will pursuant to the will she received the following property valued as shown partial interest ina residence located pincite wyoming ave ‘dollar_figure cash big_number rookwood collectibles big_number cemetery plots big_number automobile big_number personal items big_number total big_number value of the entire residence pursuant to the will various masonic and fraternal organizations received bequests totaling dollar_figure as follow cincinnati lodge of elks dollar_figure cincinnati court royal order of jesters big_number wyoming masonic lodge f am big_number wyoming chapter royal arch masons big_number cincinnati royal select masters big_number cincinnati commandery knights templars big_number ancient accepted scottish rite big_number syrian temple aaonms big_number cincinnati chapter triangle fraternity big_number total big_number -- - the will places no limitations or restrictions on how those organizations may use such bequests agreement to make will on date decedent and bell executed a document entitled agreement to make will in pertinent part that document provides whereas cavett has been a widower for twenty years and is presently eighty years of age and whereas cavett has a daughter now fifty-two years of age who has been incapacitated from an accident since age nine and whereas bell has for many years on a twenty-four hour basis staying overnight cared for said daughter cavett and cavett’s home supervising the cleaning thereof and done the cleaning and washing in the maid’s absence now therefore in consideration of bell’s past services and the covenants and agreements herein contained it is agreed by and between the parties hereto as follows bell agrees to continue her services in the care of cavett cavett’s daughter and cavett’s home as in the past so long as she is physically able to do so cavett agrees that his last will and testament at his death will contain provisions leaving to bell no less than he has devised and bequeathed to her in his present will executed on date a copy of which is attached hereto and made a part hereof provided however cavett shall have the right to sell his residence known as wyoming avenue cincinnati ohio and if he does so agrees to and shall bequeath to bell an amount equal to the net_proceeds of sale in addition to the other bequests contained in said will executed on date - jj - this agreement shall be binding on the heirs legal representatives and assigns of both parties hereto this agreement may not be altered changed or modified except in writing signed by both parties hereto this agreement constitutes the entire agreement and understanding of the parties there are no representations or warranties other than those expressly herein set forth the relationship decedent and bell met in at that time they were each married to other persons they developed a close personal relationship in bell and her husband were divorced following a dispute concerning bell’s relationship with decedent decedent's wife mrs cavett died in decedent and mrs cavett had one child who was disabled and resided with decedent until her death in following mrs cavett's death decedent involved bell fully in both his personal and social life for example decedent and bell resided together they traveled together as husband and wife they used endearments such as sweetheart and honey when referring to each other bell had unrestricted access to decedent's wealth decedent and bell had joint bank accounts decedent gave bell gifts including cash real and personal_property jewelry and vacations decedent transferred his residence into joint_ownership with rights of --- - survivorship to bell and himself and decedent asked bell to serve on a committee that was created to make decisions about his medical_care in the event that he was unable to do so bell and decedent had a loving relationship they never married decedent also established a close relationship with bell's family in the will decedent left cash bequests to several members of bell's family the ledgers decedent was a meticulous record keeper who maintained handwritten journals of his personal expenditures the ledgers in the ledgers decedent recorded the checks he wrote showing the payee and classifying the payment by purpose eg cash and travel exp one classification is variously labeled rose exp rab exp or something similar and refers to payments to or with respect to bell the bell payments when decedent became too old to maintain the ledgers personally bell's daughter-in-law carol bell maintained them at decedent's direction bell never made any entries in the ledgers the bell payments the bell payments commenced in or earlier and continued until the time of decedent’s death the bell payments were made from a checking account of decedent’s the checking account bell enjoyed a power_of_attorney to write checks on the checking account during the last years of decedent's life bell wrote --- - many checks on the checking account payable to herself bell used part of those payments to purchase items for decedent's home the lawsuit following decedent's death petitioners brought suit in the court of common pleas hamilton county ohio the state court alleging that bell had committed acts of theft fraud and breach of fiduciary duty against decedent among the averments supporting those allegations petitioners averred that from date through date bell wrongfully withdrew approximately dollar_figure from the checking account bell prevailed in the state court with respect to petitioners’ allegation that she violated a fiduciary duty to decedent by withdrawing money from the checking account the state court found that she had not and further found bell has proved by evidence of a clear_and_convincing nature that the checks in question were in fact gifts by decedent to and for the benefit of bell the court_of_appeals for the first appellate district of ohio hamilton county ohio affirmed the decision of the state court the decision of the state court is now final tax returns petitioners timely made an estate_tax_return on form_706 u s estate and generation-skipping_transfer_tax return -- - petitioners claimed no deduction on account of any claim against the estate by bell during the years at issue decedent filed only one gift_tax_return that return was filed in and reports a gift of real_property to bell respondent’s adjustments on account of taxable_gifts respondent examined the ledgers and determined the bell payments for each year respondent then subtracted certain unspecified amounts from each year’s total bell payments the resulting differences are the amounts determined by respondent as gifts to bell for each year the bell payments treated by respondent as gifts are as follows year amount sbig_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number claims for refund of estate_taxes petitioners made the first claim_for_refund on date the basis for the claim is that dollar_figure originally reported as a bequest to bell is properly to be reclassified as a debt of the estate under a contract to make a will petitioners claim a reduction in estate_tax from dollar_figure to zero petitioners made the second claim_for_refund on date the basis for that claim is that on account of a prior gift only one half of the value of decedent’s residence is properly includable in his gross_estate dollar_figure rather than dollar_figure and the estate incurred additional administrative expenses of dollar_figure petitioners claim a reduction in estate_tax of dollar_figure opinion i introduction during his life lloyd cavett decedent made certain payments to rose bell bell and the bell payments we must decide whether the portion of the bell payments determined by respondent to be gifts the bell gifts were gifts as claimed by respondent or in part payments for services as claimed by petitioners we must also decide whether certain bequests to on brief petitioners state their intention to abandon the claim with respect to the additional administrative expenses therefore we resolve it against petitioners and will not address it further bell constitute deductible claims against the estate on account of an agreement to make a will the value of an interest ina certain residence included in the gross_estate and the deductibility of certain charitable_bequests before proceeding to those issues we must address respondent’s claim that petitioners are collaterally estopped from denying that the bell payments are gifts petitioners bear the burden_of_proof see rule a il collateral_estoppel following decedent's death petitioners brought suit in state court in ohio against bell alleging that bell had committed acts of theft fraud and breach of fiduciary duty against decedent among other things petitioners averred that from date through date bell wrongfully withdrew approximately dollar_figure from a checking account owned by decedent bell prevailed in that suit the state court found that she had not violated a fiduciary duty to decedent with respect to withdrawing money from his checking account the state court further found that the checks in question were gifts from decedent to bell on the basis of those findings respondent argues that petitioners are collaterally estopped from claiming that checks totaling dollar_figure paid to bell from decedent’s checking account during and are other than gifts recently we summarized our position with respect to collateral_estoppel as follows the doctrine_of issue preclusion or collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 citing 439_us_322 n issue preclusion is a judicially created equitable doctrine whose purposes are to protect parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action see eg id pincite 627_f2d_996 9th cir this court in 90_tc_162 affd 904_f2d_525 9th cir set forth the following five conditions that must be satisfied prior to application of issue preclusion in the context of a factual dispute the peck requirements the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation citations omitted see also 966_f2d_1318 9th cir highlighting conditions and above 109_tc_235 petitioners’ claim is that the bell payments were for services the issue in the state court was whether bell had committed acts of theft fraud and breach of fiduciary duty against decedent the state court found that she had not and although the state court found that the payments there in question were gifts the state court did not have before it the question of whether the payments were gifts or alternatively for services it was not essential for the state court to find that the payments there in question were gifts for it to find that bell had neither stolen anything from decedent nor breached a fiduciary duty because the issue in this case was not actually litigated in the state court collateral_estoppel is inapplicable and petitioners are not estopped from denying that the bell payments were gifts tiil the bell gifts a introduction decedent kept handwritten journals showing his personal expenditures the ledgers the ledgers show the bell payments and from the bell payments respondent calculated the bell gifts petitioners concede that some of the bell gifts are indeed gifts ie those specifically annotated as birthday gifts valentine’s day gifts or gifts for other special occasions petitioners maintain that the remainder of the bell gifts the contested bell gifts are not gifts but reimbursements -- - for amounts paid_by bell for the cavett family or compensation_for companionship or other specific services the parties agree that the test of whether a transfer constitutes a gift is whether the transfer proceeds from a detached and disinterested generosity out of affection respect admiration charity or like impulses 363_us_278 petitioners do not challenge the contested bell gifts on a payment--by-payment basis but direct our attention to three documents written by or prepared for decedent which petitioners argue establish that the contested bell gifts did not flow from a detached and disinterested generosity 1ie are not gifts those documents are an agreement to make a will executed by bell and decedent the agreement which petitioners argue establishes the employment relationship between bell and decedent decedent’s will the will which provides that bell shall be compensated for caring for decedent’s invalid adult daughter and annotations in the ledgers which only in some cases specify that the transfer was a gift petitioners acknowledge that there existed a close and affectionate relationship between bell and decedent petitioners argue however the relationship between the decedent and bell was more complicated and included an employment relationship between these two individuals -- - we will analyze the three documents relied upon by petitioners first however we wish to state our view of the relationship between bell and decedent bell and decedent met in and developed a close personal relationship following the death of decedent’s wife in they resided together in decedent’s house they had a loving relationship traveled together as husband and wife and together cared for decedent’s invalid daughter bell supervised decedent’s household decedent entrusted bell with access to his wealth and gave her power to make decisions with respect to his medical_care during the years here in question their relationship resembled that of a successful marriage and not an employment relationship b the agreement we have set forth the pertinent provisions of the agreement in our findings although the agreement describes both past and future services and thus 1s consistent with an employment relationship we believe that the agreement signifies decedent’s desire to protect bell from a will_contest following decedent’s death petitioner kyle c brooks and other witnesses testified that decedent was concerned that a will_contest would follow his death decedent told betty c bryan one of the witnesses to the agreement that he wished to be sure that bell was taken care of moreover the past and future services referred to in the agreement are consistent with the loving marriagelike - relationship that existed between bell and decedent we believe that bell’s willingness to perform those services proceeded from love and affection and not from any expectation of profit we likewise believe that decedent understood that those services were performed out of feelings of love and affection and not in expectation of any profit if the services to decedent sprang from love and affection the services themselves are tantamount to an expression of love and affection which cannot be reduced to money or money’s worth see sec_25_2512-8 gift_tax regs by the agreement decedent agrees to leave bell no less than what he left to her in his will by the will decedent devised bell his house and bequeathed to her his personal_property dollar_figure and three grave sites other than decedent’s daughter bell is by far the most favored beneficiary under the will by a codicil executed in date decedent increased the cash bequest to bell by dollar_figure by the will decedent also left substantial sums not only to bell’s children but also to her grandchild we cannot reconcile the generosity of those provisions with an employment relationship see eg reynolds v commissioner tcmemo_1999_62 c the will petitioners argue that the will shows that bell was an employee of decedent by the will decedent provided for the care of his invalid adult daughter he also provided that a -- - compensation shall be paid to bell for such care attention and services as she shall be able to render to my said daughter the compensation provision decedent’s daughter predeceased him so the compensation provision in question never came into effect we attach very little weight to the compensation provision decedent’s daughter was not bell’s daughter bell may very well have felt affection for her nevertheless bell was not a wealthy woman decedent was wealthy and his providing for compensation to be paid to bell to encourage her to look after his daughter is natural it tells us very little about decedent’s view of his relationship with bell so long as he lived d the ledgers apparently the ledgers record all of the bell payments several of the bell payment entries are annotated sal petitioners contend that the term sal is an abbreviation for the word salary petitioners argue that the monthly pattern of these transfers and the identification of some of the transfers as sal shows that the checks were payment for services while petitioners may have exposed an ambiguity in some of the bell payments no dispositive evidence was presented that proves the checks were not gifts we have found that bell and decedent had a close personal and loving relationship resembling a marriage we are unpersuaded by any of the annotations in the ledgers that decedent paid bell for any services that were not freely and voluntarily given out of love and affection and received in the same spirit this issue in this case resembles a similar issue in 55_tc_1082 in pascarelli the taxpayer and a mr deangelis lived much like decedent and bell and we had to determine whether certain payments by mr deangelis to the taxpayer were gifts or compensation_for services rendered we concluded these circumstances led us to find that the petitioner did not perform services for mr deangelis for the purpose of obtaining compensation but rather with the same spirit of cooperation that would motivate a wife to strive to help her husband advance in his business id pincite we found that payments in question were gifts from mr deangelis to the taxpayer because they proceeded from disinterested and detached generosity motivated by sentiments of affection respect and admiration id pincite the same is true here be conclusion petitioners have failed to convince us that the contested bell gifts were anything other than gifts petitioners have failed to prove that there was any commercial aspect to decedent’s relationship with bell to the contrary we believe that their relationship was one of love and affection each giving freely and voluntarily to the other without any - - expectation of gain or profit there was no employment relationship iv first claim_for_refund petitioners claim an overpayment of estate_tax in the amount of dollar_figure on account of their failure to deduct dollar_figure as a claim against the estate that amount the inheritance represents the value of substantially_all of the assets received by bell pursuant to decedent’s last will and the accompanying trust agreement together the will petitioners argue that the inheritance was paid pursuant to decedent’s obligation to provide for bell in his will which obligation was established by the agreement sec_2053 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate certain items including claims against the estate see sec_2053 in pertinent part sec_2053 c a provides the deduction allowed by this section in the case of claims against the estate unpaid mortgages or any indebtedness shall when founded on a promise or agreement be limited to the extent that they were contracted bona_fide and for an adequate_and_full_consideration in money or money’s worth we first note that the agreement is not mentioned in the will and petitioners have failed to show that bell has made any claim against the estate petitioner kyle c brooks is - decedent’s attorney who assisted him in estate_planning and drafted the will he testified that decedent did not mention the agreement to him and he found the agreement in decedent’s safe deposit box after his death among many old wills and other papers bell received more under the will than she would have under the will petitioners have failed to convince us that decedent did not provide for bell in his last will independent of any obligation that he might have had under the agreement in short petitioners have failed to prove that the agreement motivated decedent to provide for bell in the will we do not attempt to read decedent’s mind cf 831_f2d_641 6th cir counseling against such practices in applying the estate_tax given decedent’s demonstrated affection for bell we hold only that petitioners have failed to provide a compensatory motive furthermore petitioners have failed to prove that any obligation imposed on decedent by the agreement was for an adequate_and_full_consideration in money or money’s worth which is reguired to support a deduction under sec_2053 and c a the recited consideration includes past services without any indication that decedent owed bell anything with respect to those services the future services called for from bell are her care of decedent and decedent’s daughter and decedent’s home as long as she is physically able to do so -- - petitioners have failed to place a value on that obligation indeed given the circumstances of this case we have found that those services cannot be reduced to money or money’s worth see supra sec iii b petitioners’ alleged claim against the estate being founded upon an agreement and petitioners having failed to prove an adequate_and_full_consideration petitioners are not entitled to any deduction under sec_2503 the claim of an overpayment in estate_tax resulting from the first claim_for_refund is denied v the second claim_for_refund petitioners claim an overpayment of estate_tax on account of including in the gross_estate percent of the value of decedent’s residence wyoming ave cincinnati ohio the residence decedent resided in the residence at the time of his death the parties have stipulated that on or about date decedent transferred the residence to himself and bell for their joint lives remainder to the survivor of them the transfer in pertinent part sec_2040 provides the value of the gross_estate shall include the value of all property to the extent of the interest therein held as joint_tenants with right_of_survivorship by the decedent and any other person respondent therefore was correct in including the value of the residence in the gross_estate petitioners do not - - dispute that the value of the residence for estate_tax purposes was dollar_figure in determining the estate_tax deficiency respondent took account of the transfer in determining adjusted_taxable_gifts for purposes of determining the tentative_tax computed pursuant to sec_2001 respondent determined that the residence was worth dollar_figure at the time of the transfer and determined a gift of dollar_figure equal to one-half the value of the residence respondent now believes that the gift computation is erroneous respondent further believes that the residence should not be sec_2001 provides computation of tax ---the tax imposed by this section shall be the amount equal to the excess if any of-- a tentative_tax computed under subsection c on the sum of-- a the amount of the taxable_estate and b the amount of the adjusted_taxable_gifts over the aggregate amount of tax which would have been payable under chapter with respect to gifts made by the decedent after date if the provisions of subsection c as in effect at the decedent’s death had been applicable at the time of such gifts for purposes of paragraph b the term adjusted_taxable_gifts means the total amount of the taxable_gifts within the meaning of sec_2503 made by the decedent after date other than gifts which are includible in the gross_estate of the decedent - included in adjusted_taxable_gifts for purposes of sec_2001 b b on account of the language in sec_2001 b excluding from adjusted_taxable_gifts gifts includable in the gross_estate petitioners have not objected to that adjustment and we accept it as a partial concession of petitioners’ second claim_for_refund vi deduction for charitable donations decedent bequeathed dollar_figure to various masonic and fraternal organizations the dollar_figure bequest on account of the dollar_figure bequest petitioners deducted that amount from the gross_estate in determining the value of the taxable_estate the claimed charitable deduction respondent denied the claimed charitable deduction on the following basis because the bequests do not limit the organizations’ usage to exclusively religious scientific charitable educational or literary purposes petitioners assign error to respondent’s denial of the claimed charitable deduction and in support of that assignment state the following the specific bequests to fraternal and masonic organizations for dollar_figure are deductible by the estate as charitable deductions because mr cavett bequeathed the funds to these organizations with the full knowledge that the organizations were to use the funds for charitable religious scientific literary or educational_purposes as had been their policy with past donations and bequests received this fact is evidenced by letters of intent received from each of the organizations attesting to their plans for_the_use_of such funds - - sec_2055 allows a deduction in computing the taxable_estate for certain transfers for charitable or similar purposes in pertinent part sec_2055 allows a deduction for bequests to a fraternal society order or association operating_under_the_lodge_system but only if such contributions or gifts are to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals hereafter without distinction charitable purposes on brief petitioners argue since there is no evidence in the record that these organizations did not use the bequests for the purposes set forth in the statute the respondent’s denial of the charitable deduction taken by the estate on the federal estate_tax_return is without foundation clearly petitioners recognized their obligation to prove the exclusive charitable purposes for which the dollar_figure bequests were to be used petitioners failed to introduce any letter of intent or other evidence on point and thus have failed to carry their burden cf 681_f2d_534 8th cir masonic organization cannot be said to be operated exclusively for charitable purposes 45_f2d_509 5th cir unrestricted bequests to masonic organizations not organized exclusively for charitable purposes did not qualify for charitable deduction mcreynolds v commissioner 1_bta_815 - - similar respondent’s determination_of_a_deficiency in estate_tax on account of denying the claimed charitable deduction 1s sustained decisions will be entered under rule
